UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 27, 2012 GLYECO, INC. (Exact name of registrant as specified in its charter) Nevada 000-30396 45-4030261 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 4802 East Ray Road, Suite 23-196 Phoenix, Arizona (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (866) 960-1539 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. On July 13, 2012, the Board of Directors approved the addition of 3,000,000 shares of Common Stock to the 2012 Equity Incentive Plan (the “Plan”).The amendment to the Plan was subject to approval by a majority of the shareholders.Shareholders were requested to approve the amendment by written consent.On July 27, 2012, the amendment was approved by a majority of the shareholders. The final voting results are as stated below. Votes For Votes Against or Withheld SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. GLYECO, INC. Dated: August 2, 2012 By: /s/ John Lorenz John Lorenz President, Chief Executive Officer and Chairman (Principal Executive Officer)
